Title: Charles Storer to Abigail Adams, 15 August 1786
From: Storer, Charles
To: Adams, Abigail


     
      Boston. 15th. August. 1786
     
     Pray, Madam, be carefull how you send Cards to your friends on this side the water another time. It seems that since you have mentioned Amelia’s intended Connection, you have sent a Card, with something wound round it, on which was written an invitation to you and Mr: A—— to dinner from Mr: and Mrs. Wm. Smith. This was taken for a certain Information of Amelia’s having entered the marriage state, particularly, as on comparing it with her hand writing it was determined universally to be hers. Mrs: C. to whom this Card came enclosed shew it to every and all her friends, but it was generally wondered why you should send the intelligence in that way. I was not here when it arrived, but on my return it was talked of every where that Miss Adams was married, and this story of the Card was always alluded to as the proof. This same Card occasioned a good anecdote, which perhaps you may not have heard. Mrs: C. on receiving this Card put it upon the Clock, as you know is customary here. Mr: T: observing it, took it down and read it. He put it again in its place and turning to Miss Lucy, who was alone in the room, and meaning to apply to the weather which was then very unsettled, said “’tis a very changeable time Miss L——” “ Yes Mr: T. she replied, these are changeable times indeed.” Without an other word he walked away. And apropos of this said Gentleman, your quondam favorite, You mention that Dr: T—— has recovered every thing from him, belonging to Amelia, but I am assured from the best authority that it is missing a thing. I have mentioned it to the Dr: once or twice, but he always evades my enquiries. This entre nous, if you please.
     You bid me tell you good news, Madam; but I am sorry it is not in my power so to do. We have just heard of the death of Prentiss Cushing in the W: Indies. He was taken ill one day and died the next. This acco’t came but yesterday, so I suppose he is but lately dead.
     From the political world neither can I give you any agreable intelligence. The devil I am afraid has got in among us, and I dread his soon throwing us into a state of anarchy and confusion. County Conventions and associations have been frequent of late, to point out modes of redress for grievances that the Constitution does not provide against. Handbills and Covenants are passing in several Counties, which are signed by many to league and defend each other against the operation of law and justice, and to shut up the Courts of Common Pleas. Some cry out for Paper money; tho’ since the emission of a medium of this kind in Rhode-Island state we have had repeated accounts of robberies, quarrells and even of pitched battles with . If we are to come to this, the sooner the better, that we may know how it is to terminate. Our Sea Ports and the Country are at variance. The first shall be taxed and the latter go free. Be it so and may our docks be turned into fields. I believe too that, as a Country, we should do better. Then when we are all Country we shall all fare alike and each contribute in just proportion to the common support. Come what will, it must be right in the end.
     
      I am, Madam, with much esteem Yrs: as ever,
      C. S.
     
    